                                                                                                                                                                                                           Exhibit 10.10
 




















Subsidiary Guaranty Agreement
























Dated as of December 12, 2007












$200,000,000 6.11% Series 2007-A Senior Notes
Due December 12, 2019
and
Additional Notes
of
Granite Construction Incorporated




Re:
























Table of Contents
 
(Not a part of the Agreement)
 


 
SECTION 1.DEFINITIONS..........2

 
 
SECTION 2.GUARANTY OF NOTES AND NOTE AGREEMENT..........2

 
 
SECTION 3.GUARANTY OF PAYMENT AND PERFORMANCE..........3

 
 
SECTION 4.GENERAL PROVISIONS RELATING TO THE GUARANTY..........4

 
 
SECTION 5.REPRESENTATIONS AND WARRANTIES OF THE GUARANTORS..........9

 
 
SECTION 6.AMENDMENTS, WAIVERS AND CONSENTS..........13

 
 
SECTION 7.NOTICES..........14

 


Subsidiary Guaranty Agreement
 
Re:      $200,000,000 6.11% Series 2007-A Senior Notes
Due December 12, 2019
and
Additional Notes
of
Granite Construction Incorporated


 
This Subsidiary Guaranty Agreement dated as of December 12, 2007 (the or this
“Guaranty”) is entered into on a joint and several basis by each of the
undersigned, together with any entity which may become a party hereto by
execution and delivery of a Subsidiary Guaranty Supplement in substantially the
form set forth as Exhibit A hereto (a “Guaranty Supplement”) (which parties are
hereinafter referred to individually as a “Guarantor” and collectively as the
“Guarantors”).
 
Recitals
 
A.           Each Guarantor is a subsidiary of Granite Construction
Incorporated, a Delaware corporation (the “Company”), and a Material Subsidiary
(as defined in the hereinafter defined Note Agreement).
 
B.           The Company has entered into that certain Note Purchase Agreement
dated as of December 12, 2007 (as the same may be amended, supplemented,
restated or otherwise modified from time to time, the “Note Agreement”) between
the Company and each of the purchasers named on Schedule A attached to said Note
Agreement (the “2007-A Note Purchasers”), providing for, among other things, the
issue and sale by the Company to the 2007-A Note Purchasers of $200,000,000
aggregate principal amount of its 6.11% Series 2007-A Senior Notes, due December
12, 2019 (as amended, modified, supplemented or restated from time to time, the
“Series 2007-A Notes”).
 
C.           Pursuant to the Note Agreement, the Company may, from time to time,
issue one or more additional Series (as defined in the Note Agreement) of its
unsecured promissory notes (as amended, modified, supplemented or restated from
time to time, the “Additional Notes,” and collectively with the Series 2007-A
Notes, the “Notes”) to purchasers (“Additional Purchasers”) pursuant to a
supplement (a “Supplement”), provided that the aggregate principal amount of
Additional Notes issued pursuant to Supplements in accordance with the terms of
Section 2.2 of the Note Agreement shall not exceed $100,000,000.  In connection
with the issuance of each Series of Additional Notes, the Guarantors will
execute and deliver a Guaranty Accession Agreement in the form attached hereto
as Exhibit B confirming that such Series of Additional Notes constitutes Notes
hereunder and are entitled to the benefits hereof.  The 2007-A Note Purchasers
and the Additional Purchasers together with their respective successors and
assigns are collectively referred to herein as the “Holders.”
 
D.           The 2007-A Note Purchasers have required as a condition of their
purchase of the Series 2007-A Notes and it is a condition of each Additional
Purchaser’s purchase of Additional Notes that the Company cause each of the
undersigned to enter into this Guaranty and to cause from time to time each
Material Subsidiary to enter into a Guaranty Supplement, in each case as
security for the Notes, and the Company has agreed to cause each of the
undersigned to execute this Guaranty and to cause each from time to time
Material Subsidiary to execute a Guaranty Supplement, in each case in order to
induce the 2007-A Note Purchasers and the Additional Purchasers to purchase the
Notes and thereby benefit the Company and its Subsidiaries (as defined in the
Note Agreement) by providing funds to the Company for the purposes described in
Section 5.14 of the Note Agreement or in the case of any Additional Notes, for
the purposes described in the related Supplement.
 
Now, therefore, as required by Section 4.4 of the Note Agreement and in
consideration of the premises and other good and valuable consideration, the
receipt and sufficiency whereof are hereby acknowledged, each Guarantor does
hereby covenant and agree, jointly and severally, as follows:
 
 
Section 1.
Definitions.

 
Capitalized terms used herein shall have the meanings set forth in the Note
Agreement unless herein defined or the context shall otherwise require.
 
 
Section 2.
Guaranty of Notes and Note Agreement.

 
(a)           Each Guarantor jointly and severally does hereby irrevocably,
absolutely and unconditionally guarantee unto the Holders:  (1) the full and
prompt payment of the principal of, premium, if any, and interest on the Notes
from time to time outstanding, as and when such payments shall become due and
payable whether by lapse of time, upon redemption or prepayment, by extension or
by acceleration or declaration or otherwise (including (to the extent legally
enforceable) interest due on overdue payments of principal, premium, if any, or
interest at the rate set forth in the Notes) in federal or other immediately
available funds of the United States of America which at the time of payment or
demand therefor shall be legal tender for the payment of public and private
debts, (2) the full and prompt performance and observance by the Company of each
and all of the obligations, covenants and agreements required to be performed or
owed by the Company under the terms of the Notes and the Note Agreement
(including any Supplement) and (3) the full and prompt payment, upon demand by
any Holder of all costs and expenses, legal or otherwise (including reasonable
attorneys’ fees), if any, as shall have been expended or incurred in the
protection or enforcement of any rights, privileges or liabilities in favor of
the Holders under or in respect of the Notes, the Note Agreement (including any
Supplement) or under this Guaranty or in any consultation or action in
connection therewith or herewith.
 
(b)           To the extent that any Guarantor shall make a payment hereunder (a
“Payment”) which, taking into account all other Payments previously or
concurrently made by any of the other Guarantors, exceeds the amount which such
Guarantor would otherwise have paid if each Guarantor had paid the aggregate
obligations satisfied by such Payment in the same proportion as such Guarantor’s
Allocable Amount (as hereinafter defined) in effect immediately prior to such
Payment bore to the Aggregate Allocable Amount (as hereinafter defined) of all
of the Guarantors in effect immediately prior to the making of such Payment,
then such Guarantor shall be entitled to contribution and indemnification from,
and be reimbursed by, each of the other Guarantors for the amount of such
excess, pro rata based upon their respective Allocable Amounts in effect
immediately prior to such Payment; provided that each Guarantor covenants and
agrees that such right of contribution and indemnification and any and all
claims of such Guarantor against any other Guarantor, any endorser or against
any of their property shall be junior and subordinate in right of payment to the
prior indefeasible final payment in cash in full of all of the Notes and
satisfaction by the Company of its obligations under the Note Purchase Agreement
(including each Supplement) and by the Guarantors of their obligations under
this Guaranty and the Guarantors shall not take any action to enforce such right
of contribution and indemnification, and the Guarantors shall not accept any
payment in respect of such right of contribution and indemnification, until all
of the Notes and all amounts payable by the Guarantors hereunder have
indefeasibly been finally paid in cash in full and all of the obligations of the
Company under the Note Purchase Agreement (including each Supplement) and of the
Guarantors under this Guaranty have been satisfied
 
As of any date of determination, (1) the “Allocable Amount” of any Guarantor
shall be equal to the maximum amount which could then be claimed by the Holders
under this Guaranty without rendering such claim voidable or avoidable under
Section 548 of Chapter 11 of the United States Bankruptcy Code (11 U.S.C. Sec.
101 et. seq.) or under any applicable state Uniform Fraudulent Transfer Act,
Uniform Fraudulent Conveyance Act or similar statute or common law; and (2) the
“Aggregate Allocable Amount” shall be equal to the sum of each Guarantor’s
Allocable Amount.
 
This clause (b) is intended only to define the relative rights of the
Guarantors, and nothing set forth in this clause (b) is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts to the Holders as and when the same shall become due and payable in
accordance herewith.
 
Each Guarantor acknowledges that the rights of contribution and indemnification
hereunder shall constitute an asset in favor of any Guarantor to which such
contribution and indemnification is owing.
 
 
Section 3.
Guaranty of Payment and Performance.

 
This is a guarantee of payment and performance and each Guarantor hereby waives,
to the fullest extent permitted by law, any right to require that any action on
or in respect of any Note or the Note Agreement (including any Supplement) be
brought against the Company or any other Person or that resort be had to any
direct or indirect security for the Notes or for this Guaranty or any other
remedy.  Any Holder may, at its option, proceed hereunder against any Guarantor
in the first instance to collect monies when due, the payment of which is
guaranteed hereby, without first proceeding against the Company or any other
Person and without first resorting to any direct or indirect security for the
Notes or for this Guaranty or any other remedy.  The liability of each Guarantor
hereunder shall in no way be affected or impaired by any acceptance by any
Holder of any direct or indirect security for, or other guaranties of, any Debt,
liability or obligation of the Company or any other Person to any Holder or by
any failure, delay, neglect or omission by any Holder to realize upon or protect
any such guarantees, Debt, liability or obligation or any notes or other
instruments evidencing the same or any direct or indirect security therefor or
by any approval, consent, waiver, or other action taken, or omitted to be taken
by any such Holder.
 
The covenants and agreements on the part of the Guarantors herein contained
shall take effect as joint and several covenants and agreements, and references
to the Guarantors shall take effect as references to each of them and none of
them shall be released from liability hereunder by reason of the guarantee
ceasing to be binding as a continuing security on any other of them.
 
 
Section 4.
General Provisions Relating to the Guaranty.

 
(a)           Each Guarantor hereby consents and agrees that any Holder or
Holders from time to time, with or without any further notice to or assent from
any other Guarantor may, without in any manner affecting the liability of any
Guarantor under this Guaranty, and upon such terms and conditions as any such
Holder or Holders may deem advisable:
 
                 (1)extend in whole or in part (by renewal or otherwise),
modify, change, compromise, release or extend the duration of the time for the
performance or payment of any Debt, liability or obligation of the Company or of
any other Person secondarily or otherwise liable for any Debt, liability or
obligations of the Company on the Notes, or waive any Default with respect
thereto, or waive, modify, amend or change any provision of any other agreement
or waive this Guaranty; or
 
                 (2)sell, release, surrender, modify, impair, exchange or
substitute any and all property, of any nature and from whomsoever received,
held by, or for the benefit of, any such Holder as direct or indirect security
for the payment or performance of any Debt, liability or obligation of the
Company or of any other Person secondarily or otherwise liable for any Debt,
liability or obligation of the Company on the Notes; or
 
                 (3)settle, adjust or compromise any claim of the Company
against any other Person secondarily or otherwise liable for any Debt, liability
or obligation of the Company on the Notes.
 
Each Guarantor hereby ratifies and confirms any such extension, renewal, change,
sale, release, waiver, surrender, exchange, modification, amendment, impairment,
substitution, settlement, adjustment or compromise and that the same shall be
binding upon it, and hereby waives, to the fullest extent permitted by law, any
and all defenses, counterclaims or offsets which it might or could have by
reason thereof, it being understood that such Guarantor shall at all times be
bound by this Guaranty and remain liable hereunder.
 
(b)           Each Guarantor hereby waives, to the fullest extent permitted by
law:
 
                 (1)notice of acceptance of this Guaranty by the Holders or of
the creation, renewal or accrual of any liability of the Company, present or
future, or of the reliance of such Holders upon this Guaranty (it being
understood that every Debt, liability and obligation described in Section 2
hereof shall conclusively be presumed to have been created, contracted or
incurred in reliance upon the execution of this Guaranty);
 
                 (2)notice of the issuance of any Additional Notes pursuant to
the Note Agreement or any Supplement thereto;
 
                 (3)demand of payment by any Holder from the Company or any
other Person indebted in any manner on or for any of the Debt, liabilities or
obligations hereby guaranteed; and
 
                 (4)presentment for the payment by any Holder or any other
Person of the Notes or any other instrument, protest thereof and notice of its
dishonor to any party thereto and to such Guarantor.
 
The obligations of each Guarantor under this Guaranty and the rights of any
Holder to enforce such obligations by any proceedings, whether by action at law,
suit in equity or otherwise, shall not be subject to any reduction, limitation,
impairment or termination, whether by reason of any claim of any character
whatsoever or otherwise and shall not be subject to any defense, set-off,
counterclaim (other than any compulsory counterclaim), recoupment or termination
whatsoever.
 
(c)           The obligations of the Guarantors hereunder shall be binding upon
the Guarantors and their successors and assigns, and shall remain in full force
and effect irrespective of:
 
                 (1)the genuineness, validity, regularity or enforceability of
the Notes, the Note Agreement, any Supplement or any other agreement or any of
the terms of any thereof, the continuance of any obligation on the part of the
Company or any other Person on or in respect of the Notes or under the Note
Agreement, any Supplement or any other agreement or the power or authority or
the lack of power or authority of the Company to issue the Notes or the Company
to execute and deliver the Note Agreement, any Supplement or any other agreement
or of any Guarantor to execute and deliver this Guaranty or to perform any of
its obligations hereunder or the existence or continuance of the Company or any
other Person as a legal entity; or
 
                 (2)any default, failure or delay, willful or otherwise, in the
performance by the Company, any Guarantor or any other Person of any obligations
of any kind or character whatsoever under the Notes, the Note Agreement, any
Supplement, this Guaranty or any other agreement; or
 
                 (3)any creditors’ rights, bankruptcy, receivership or other
insolvency proceeding of the Company, any Guarantor or any other Person or in
respect of the property of the Company, any Guarantor or any other Person or any
merger, consolidation, reorganization, dissolution, liquidation, the sale of all
or substantially all of the assets of or winding up of the Company, any
Guarantor or any other Person; or
 
                 (4)impossibility or illegality of performance on the part of
the Company, any Guarantor or any other Person of its obligations under the
Notes, the Note Agreement, any Supplement, this Guaranty or any other
agreements; or
 
                 (5)in respect of the Company or any other Person, any change of
circumstances, whether or not foreseen or foreseeable, whether or not imputable
to the Company or any other Person, or other impossibility of performance
through fire, explosion, accident, labor disturbance, floods, droughts,
embargoes, wars (whether or not declared), civil commotion, acts of God or the
public enemy, delays or failure of suppliers or carriers, inability to obtain
materials, action of any federal or state regulatory body or agency, change of
law or any other causes affecting performance, or any other force majeure,
whether or not beyond the control of the Company or any other Person and whether
or not of the kind hereinbefore specified; or
 
                 (6)any attachment, claim, demand, charge, Lien, order, process,
encumbrance or any other happening or event or reason, similar or dissimilar to
the foregoing, or any withholding or diminution at the source, by reason of any
taxes, assessments, expenses, Debt, obligations or liabilities of any character,
foreseen or unforeseen, and whether or not valid, incurred by or against the
Company, any Guarantor or any other Person or any claims, demands, charges or
Liens of any nature, foreseen or unforeseen, incurred by the Company, any
Guarantor or any other Person, or against any sums payable in respect of the
Notes or under the Note Agreement, any Supplement or this Guaranty, so that such
sums would be rendered inadequate or would be unavailable to make the payments
herein provided; or
 
                 (7)any order, judgment, decree, ruling or regulation (whether
or not valid) of any court of any nation or of any political subdivision thereof
or any body, agency, department, official or administrative or regulatory agency
of any thereof or any other action, happening, event or reason whatsoever which
shall delay, interfere with, hinder or prevent, or in any way adversely affect,
the performance by the Company, any Guarantor or any other Person of its
respective obligations under or in respect of the Notes, the Note Agreement, any
Supplement, this Guaranty or any other agreement; or
 
                 (8)the failure of any Guarantor to receive any benefit from or
as a result of its execution, delivery and performance of this Guaranty; or
 
                 (9)any failure or lack of diligence in collection or
protection, failure in presentment or demand for payment, protest, notice of
protest, notice of default and of nonpayment, any failure to give notice to any
Guarantor of failure of the Company, any Guarantor or any other Person to keep
and perform any obligation, covenant or agreement under the terms of the Notes,
the Note Agreement, any Supplement, this Guaranty or any other agreement or
failure to resort for payment to the Company, any Guarantor or to any other
Person or to any other guaranty or to any property, security, Liens or other
rights or remedies; or
 
                 (10)the acceptance of any additional security or other
guaranty, the advance of additional money to the Company or any other Person,
the renewal or extension of the Notes or amendments, modifications, consents or
waivers with respect to the Notes, the Note Agreement, any Supplement or any
other agreement, or the sale, release, substitution or exchange of any security
for the Notes; or
 
                 (11)the failure to execute a Guaranty Accession Agreement in
connection with the issuance of any Series of Additional Notes; or
 
                 (12)any merger or consolidation of the Company, any Guarantor
or any other Person into or with any other Person or any sale, lease, transfer
or other disposition of any of the assets of the Company, any Guarantor or any
other Person to any other Person, or any change in the ownership of any shares
of the Company, any Guarantor or any other Person; or
 
                 (13)any defense whatsoever that:  (i) the Company or any other
Person might have to the payment of the Notes (principal, premium, if any, or
interest), other than payment thereof in federal or other immediately available
funds or (ii) the Company or any other Person might have to the performance or
observance of any of the provisions of the Notes, the Note Agreement, any
Supplement or any other agreement, whether through the satisfaction or purported
satisfaction by the Company or any other Person of its debts due to any cause
such as bankruptcy, insolvency, receivership, merger, consolidation,
reorganization, dissolution, liquidation, winding-up or otherwise; or
 
                 (14)any act or failure to act with regard to the Notes, the
Note Agreement, any Supplement, this Guaranty or any other agreement or anything
which might vary the risk of any Guarantor or any other Person; or
 
                 (15)any other circumstance which might otherwise constitute a
defense available to, or a discharge of, any Guarantor or any other Person in
respect of the obligations of any Guarantor or other Person under this Guaranty
or any other agreement;
 
provided that the specific enumeration of the above-mentioned acts, failures or
omissions shall not be deemed to exclude any other acts, failures or omissions,
though not specifically mentioned above, it being the purpose and intent of this
Guaranty and the parties hereto that the obligations of each Guarantor shall be
absolute and unconditional and shall not be discharged, impaired or varied
except by the payment of the principal of, premium, if any, and interest on the
Notes in accordance with their respective terms whenever the same shall become
due and payable as in the Notes provided, at the place specified in and all in
the manner and with the effect provided in the Notes and the Note Agreement, as
each may be amended or modified from time to time.  Without limiting the
foregoing, it is understood that repeated and successive demands may be made and
recoveries may be had hereunder as and when, from time to time, the Company
shall default under or in respect of the terms of the Notes or the Note
Agreement (including any Supplement) and that notwithstanding recovery hereunder
for or in respect of any given default or defaults by the Company under the
Notes or the Note Agreement (including any Supplement), this Guaranty shall
remain in full force and effect and shall apply to each and every subsequent
default.
 
(d)           All rights of any Holder may be transferred or assigned at any
time and shall be considered to be transferred or assigned at any time or from
time to time upon the transfer of such Note whether with or without the consent
of or notice to the Guarantors under this Guaranty or to the Company.
 
(e)           To the extent of any payments made under this Guaranty, the
Guarantors shall be subrogated to the rights of the Holder or Holders upon whose
Notes such payment was made, but each Guarantor covenants and agrees that such
right of subrogation shall be junior and subordinate in right of payment to the
prior indefeasible final payment in cash in full of all amounts due and owing by
the Company with respect to the Notes and the Note Agreement (including each
Supplement) and by the Guarantors under this Guaranty, and the Guarantors shall
not take any action to enforce such right of subrogation, and the Guarantors
shall not accept any payment in respect of such right of subrogation, until all
amounts due and owing by the Company under or in respect of the Notes and the
Note Agreement (including each Supplement) and all amounts due and owing by the
Guarantors hereunder have indefeasibly been finally paid in cash in full.  If
any amount shall be paid to any Guarantor in violation of the preceding sentence
at any time prior to the later of the indefeasible payment in cash in full of
the Notes and all other amounts payable under the Notes, the Note Agreement
(including each Supplement) and this Guaranty, such amount shall be held in
trust for the benefit of the Holders and shall forthwith be paid to the Holders
to be credited and applied to the amounts due or to become due with respect to
the Notes and all other amounts payable under the Note Agreement (including each
Supplement) and this Guaranty, whether matured or unmatured.
 
(f)           Each Guarantor agrees that to the extent the Company or any other
Person makes any payment on any Note, which payment or any part thereof is
subsequently invalidated, voided, declared to be fraudulent or preferential, set
aside, recovered, rescinded or is required to be retained by or repaid to a
trustee, receiver, or any other Person under any bankruptcy code, common law, or
equitable cause, then and to the extent of such payment, the obligation or the
part thereof intended to be satisfied shall be revived and continued in full
force and effect with respect to the Guarantors’ obligations hereunder, as if
said payment had not been made.  The liability of the Guarantors hereunder shall
not be reduced or discharged, in whole or in part, by any payment to any Holder
from any source that is thereafter paid, returned or refunded in whole or in
part by reason of the assertion of a claim of any kind relating thereto,
including, but not limited to, any claim for breach of contract, breach of
warranty, preference, illegality, invalidity or fraud asserted by any account
debtor or by any other Person.
 
(g)           No Holder shall be under any obligation:  (1) to marshal any
assets in favor of the Guarantors or in payment of any or all of the liabilities
of the Company under or in respect of the Notes or the obligations of the
Guarantors hereunder or (2) to pursue any other remedy that the Guarantors may
or may not be able to pursue themselves and that may lighten the Guarantors’
burden, any right to which each Guarantor hereby expressly waives.
 
 
Section 5.
Representations and Warranties of the Guarantors.

 
Each Guarantor represents and warrants to each Holder that:
 
(a)           Such Guarantor is a corporation or other legal entity duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization, and is duly qualified as a foreign corporation or
other legal entity and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on (1) the
business, operations, affairs, financial condition, assets, properties or
prospects of such Guarantor and its subsidiaries, taken as a whole, or (2) the
ability of such Guarantor to perform its obligations under this Guaranty or
(3) the validity or enforceability of this Guaranty (herein in this Section 5, a
“Material Adverse Effect”).  Such Guarantor has the power and authority to own
or hold under lease the properties it purports to own or hold under lease, to
transact the business it transacts and proposes to transact, to execute and
deliver this Guaranty and to perform the provisions hereof.
 
(b)           Each subsidiary of such Guarantor is a corporation or other legal
entity duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization, and is duly qualified as a foreign corporation
or other legal entity and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  Each
subsidiary of such Guarantor has the power and authority to own or hold under
lease the properties it purports to own or hold under lease and to transact the
business it transacts and proposes to transact.
 
(c)           This Guaranty has been duly authorized by all necessary action on
the part of such Guarantor, and this Guaranty constitutes a legal, valid and
binding obligation of such Guarantor enforceable against such Guarantor in
accordance with its terms, except as such enforceability may be limited by
(1) applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and
(2) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
 
(d)           This Guaranty, the documents, certificates or other writings
identified in Schedule 5.3 to the Note Agreement and the financial statements
listed in Schedule 5.5 to the Note Agreement, taken as a whole, do not contain
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein not misleading in light of the
circumstances under which they were made.  Except as disclosed in the Disclosure
Documents, since December 31, 2006, there has been no adverse Material (as
hereinafter defined) change in the financial condition, operations, business,
properties or prospects of such Guarantor or any of its subsidiaries, taken as a
whole.
 
(e)           The execution, delivery and performance by such Guarantor of this
Guaranty will not (1) contravene, result in any breach of, or constitute a
default under, or result in the creation of any Lien in respect of any property
of such Guarantor or any of its subsidiaries under any indenture, mortgage, deed
of trust, loan, purchase or credit agreement, lease, charter document or by-law,
or any other agreement or instrument to which such Guarantor or any of its
subsidiaries is bound or by which such Guarantor or any of its subsidiaries or
any of their respective properties may be bound or affected, (2) conflict with
or result in a breach of any of the terms, conditions or provisions of any
order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority applicable to such Guarantor or any of its subsidiaries or (3) violate
any provision of any statute or other rule or regulation of any Governmental
Authority applicable to such Guarantor or any of its subsidiaries.
 
(f)           No consent, approval or authorization of, or registration, filing
or declaration with, any Governmental Authority is required in connection with
the execution, delivery or performance by such Guarantor of this Guaranty.
 
(g)           (1)           There are no actions, suits, investigations or
proceedings pending or, to the knowledge of such Guarantor, threatened against
or affecting such Guarantor or any of its subsidiaries or any property of such
Guarantor or any of its subsidiaries in any court or before any arbitrator of
any kind or before or by any Governmental Authority that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
 
(2)           Neither such Guarantor nor any of its subsidiaries is in default
under any term of any agreement or instrument to which it is a party or by which
it is bound, or any order, judgment, decree or ruling of any court, arbitrator
or Governmental Authority or is in violation of any applicable law, ordinance,
rule or regulation (including without limitation Environmental Laws, ERISA or
the USA Patriot Act) of any Governmental Authority, which default or violation,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
 
(h)           Such Guarantor and its subsidiaries have filed all income tax
returns that are required to have been filed in any jurisdiction, and have paid
all taxes shown to be due and payable on such returns and all other taxes and
assessments payable by them, to the extent such taxes and assessments have
become due and payable and before they have become delinquent, except for any
taxes and assessments (1) the amount of which is not individually or in the
aggregate material to the business, operations, affairs, financial condition,
assets, properties or prospects of such Guarantor and its subsidiaries, taken as
a whole (herein in this Section 5, “Material”) or (2) the amount, applicability
or validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which such Guarantor or one of its subsidiaries,
as the case may be, has established adequate reserves in accordance with
GAAP.  Such Guarantor knows of no basis for any other tax or assessment that
could reasonably be expected to have a Material Adverse Effect.  The charges,
accruals and reserves on the books of such Guarantor and its subsidiaries in
respect of federal, state or other taxes for all fiscal periods are
adequate.  The federal income tax liabilities of such Guarantor and its
subsidiaries have been finally determined (whether by reason of completed audits
or the statute of limitations having run) for all fiscal years up to and
including the fiscal year ended December 31, 2003.
 
(i)           Such Guarantor and its subsidiaries have good and sufficient title
to their respective properties that individually or in the aggregate are
Material, including all such properties reflected in the most recent audited
balance sheet referred to in Section 5.5 of the Note Agreement or purported to
have been acquired by such Guarantor or any of its subsidiaries after said date
(except as sold or otherwise disposed of in the ordinary course of business), in
each case free and clear of Liens prohibited by the Note Agreement.  All leases
that individually or in the aggregate are Material are valid and subsisting and
are in full force and effect in all material respects.
 
(j)           (1)           Such Guarantor and its subsidiaries own or possess
all Material licenses, permits, franchises, authorizations, patents, copyrights,
proprietary software, service marks, trademarks, trade names and domain names,
or other rights with respect thereto.
 
(2)           To the best knowledge of such Guarantor, no product of such
Guarantor or any of its subsidiaries infringes in any material respect any
license, permit, franchise, authorization, patent, copyright, proprietary
software, service mark, trademark, trade name, domain name or other right with
respect thereto owned by any other Person.
 
(3)           To the best knowledge of such Guarantor, there is no Material
violation by any Person of any right of such Guarantor or any of its
subsidiaries with respect to any patent, copyright, proprietary software,
service mark, trademark, trade name or other right with respect thereto owned or
used by such Guarantor or any of its subsidiaries.
 
(k)           (1)           Such Guarantor and each ERISA Affiliate have
operated and administered each Plan in compliance with all applicable laws in
all material respects.  Neither such Guarantor nor any ERISA Affiliate has
incurred any Material liability pursuant to Title I or IV of ERISA or the
penalty or excise tax provisions of the Code relating to employee benefit plans
(as defined in Section 3 of ERISA), and no event, transaction or condition has
occurred or exists that could reasonably be expected to result in the incurrence
of any such Material liability by such Guarantor or any ERISA Affiliate, or in
the imposition of any Material Lien on any of the rights, properties or assets
of such Guarantor or any ERISA Affiliate, in either case pursuant to Title I or
IV of ERISA or to such penalty or excise tax provisions or to Section 401(a)(29)
or 412 of the Code or Section 4068 of ERISA.
 
(2)           The present value of the aggregate benefit liabilities under each
of the Plans (other than Multiemployer Plans), determined as of the end of such
Plan’s most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities by more than $5,000,000 in the aggregate
for all Plans.  The term “benefit liabilities” has the meaning specified in
Section 4001 of ERISA and the terms “current value” and “present value” have the
meanings specified in Section 3 of ERISA.
 
(3)           Such Guarantor and its ERISA Affiliates have not incurred Material
withdrawal liabilities (and are not subject to Material contingent withdrawal
liabilities) under Section 4201 or 4204 of ERISA in respect of Multiemployer
Plans.
 
(4)           The expected postretirement benefit obligation (determined as of
the last day of such Guarantor’s most recently ended fiscal year in accordance
with Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by Section 4980B of
the Code) of such Guarantor and its subsidiaries is not Material.
 
(5)           The execution and delivery of this Guaranty will not involve any
transaction that is subject to the prohibitions of Section 406 of ERISA or in
connection with which a tax could be imposed pursuant to
Section 4975(c)(1)(A)-(D) of the Code.  The representation by such Guarantor in
the first sentence of this Section 5(k)(5) is made in reliance upon and subject
to the accuracy of each Holder’s representation in Section 6.2 of the Note
Agreement as to the sources of the funds used to pay the purchase price of the
Notes to be purchased by such Holder.
 
(l)           Neither such Guarantor nor any of its subsidiaries is an
“investment company” registered or required to be registered under the
Investment Company Act of 1940, as amended, or is subject to regulation under
the Public Utility Holding Company Act of 2005, as amended, the ICC Termination
Act of 1995, as amended, or the Federal Power Act, as amended.
 
(m)           Neither such Guarantor nor any of its subsidiaries has knowledge
of any Material claim or has received any notice of any Material claim, and no
proceeding has been instituted raising any Material claim against such Guarantor
or any of its subsidiaries or any of their respective real properties now or
formerly owned, leased or operated by any of them or other assets, alleging any
damage to the environment or violation of any Environmental Laws.
 
                 (1)Neither such Guarantor nor any of its subsidiaries has
knowledge of any facts which would give rise to any Material claim, public or
private, or Material violation of Environmental Laws or damage to the
environment emanating from, occurring on or in any way related to real
properties now or formerly owned, leased or operated by any of them or to other
assets or their use.
 
                 (2)Neither the Company nor any of its subsidiaries (i) has
stored any Hazardous Materials on real properties now or formerly owned, leased
or operated by any of them or (ii) has disposed of any Hazardous Materials in a
manner contrary to any Environmental Laws; in each case in any manner that could
reasonably be expected to result in a Material Adverse Effect.
 
                 (3)All buildings on all real properties now owned, leased or
operated by such Guarantor or any of its subsidiaries are in material compliance
with applicable Environmental Laws.
 
(n)           Such Guarantor, when viewed on a consolidated basis with the
Company and its other Subsidiaries, is solvent, has capital not unreasonably
small in relation to its business or any contemplated or undertaken transaction
and has assets having a value both at fair valuation and at present fair salable
value greater than the amount required to pay its debts as they become due and
greater than the amount that will be required to pay its probable liability on
its existing debts as they become absolute and matured.  Such Guarantor does not
intend to incur, or believe or should have believed that it will incur, debts
beyond its ability to pay such debts as they become due.  Such Guarantor, when
viewed on a consolidated basis with the Company and its other Subsidiaries, will
not be rendered insolvent by the execution and delivery of, and performance of
its obligations under, this Guaranty.  Such Guarantor does not intend to hinder,
delay or defraud its creditors by or through the execution and delivery of, or
performance of its obligations under, this Guaranty.
 
(o)           The obligations of such Guarantor under this Guaranty rank pari
passu in right of payment with all other unsecured Senior Debt (actual or
contingent) of such Guarantor, including, without limitation, all unsecured
Senior Debt of such Guarantor described in Schedule 5.15 to the Note Agreement.
 
 
Section 6.
Amendments, Waivers and Consents.

 
(a)           This Guaranty may be amended, and the observance of any term
hereof may be waived (either retroactively or prospectively), with (and only
with) the written consent of each Guarantor and the Required Holders, except
that (1) no amendment or waiver of any of the provisions of Sections 3, 4 or 5,
or any defined term (as it is used therein), will be effective as to any Holder
unless consented to by such Holder in writing, and (2) no such amendment or
waiver may, without the written consent of each Holder, (i) change the
percentage of the principal amount of the Notes the Holders of which are
required to consent to any such amendment or waiver, or (ii) amend Section 2 or
this Section 6.  No consent of the Holders or the Guarantors shall be required
in connection with the execution and delivery of a Guaranty Supplement or other
addition of any additional Guarantor, and each Guarantor, by its execution and
delivery of this Guaranty (or Guaranty Supplement) consents to the addition of
each additional Guarantor.  No consent of the Guarantors shall be required in
connection with the issuance and sale of Additional Notes, and each Guarantor,
by its execution and delivery of this Guaranty (or Guaranty Supplement) consents
to the issuance of Additional Notes pursuant to the Note Purchase Agreement.
 
(b)           The Guarantors will provide each Holder (irrespective of the
amount of Notes then owned by it) with sufficient information, sufficiently far
in advance of the date a decision is required, to enable such Holder to make an
informed and considered decision with respect to any proposed amendment, waiver
or consent in respect of any of the provisions hereof.  The Guarantors will
deliver executed or true and correct copies of each amendment, waiver or consent
effected pursuant to the provisions of this Section 6 to each Holder promptly
following the date on which it is executed and delivered by, or receives the
consent or approval of, the requisite Holders.  The Guarantors will deliver
executed copies of each executed Guaranty Supplement to each Holder promptly
following the date on which it is executed.
 
(c)           No Guarantor will directly or indirectly pay or cause to be paid
any remuneration, whether by way of fee or otherwise, or grant any security, to
any Holder as consideration for or as an inducement to the entering into by such
Holder of any waiver or amendment of any of the terms and provisions hereof
unless such remuneration is concurrently paid, or security is concurrently
granted, on the same terms, ratably to each Holder even if such Holder did not
consent to such waiver or amendment.
 
(d)           Any amendment or waiver consented to as provided in this Section 6
applies equally to all Holders and is binding upon them and upon each future
holder and upon the Guarantors.  No such amendment or waiver will extend to or
affect any obligation, covenant or agreement not expressly amended or waived or
impair any right consequent thereon.  No course of dealing between the
Guarantors and any Holder nor any delay in exercising any rights hereunder shall
operate as a waiver of any rights of any Holder.  As used herein, the term “this
Guaranty” and references thereto shall mean this Guaranty as it may from time to
time be amended or supplemented.
 
(e)           Solely for the purpose of determining whether the Holders of the
requisite percentage of the aggregate principal amount of Notes then outstanding
approved or consented to any amendment, waiver or consent to be given under this
Guaranty, Notes directly or indirectly owned by any Guarantor, the Company or
any of their respective subsidiaries or Affiliates shall be deemed not to be
outstanding.
 
 
Section 7.
Notices.

 
All notices and communications provided for hereunder shall be in writing and
sent (a) by telefacsimile if the sender on the same day sends a confirming copy
of such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid) or (c) by a recognized overnight delivery service (charges
prepaid).  Any such notice must be sent:
 
                 (1)if to a 2007-A Note Purchaser or its nominee, to such 2007-A
Note Purchaser or its nominee at the address specified for such communications
in Schedule A to the Note Agreement or at such other address as such 2007-A Note
Purchaser or its nominee shall have specified to any Guarantor or the Company in
writing,
 
                 (2)if to an Additional Purchaser or its nominee, to such
Additional Purchaser or its nominee at the address specified for such
communications in Schedule A to the applicable Supplement or at such other
address as such Additional Purchaser or its nominee shall have specified to any
Guarantor or the Company in writing,
 
                 (3)if to any other Holder, to such Holder at such address as
such Holder shall have specified to any Guarantor or the Company in writing, or
 
                 (4)if to any Guarantor, to such Guarantor c/o the Company at
its address set forth at the beginning of the Note Agreement to the attention of
Chief Financial Officer, or at such other address as such Guarantor shall have
specified to the Holders in writing.
 
Notices under this Section 7 will be deemed given only when actually received.
 
 
Section 8.
Miscellaneous;.

 
(a)           No remedy herein conferred upon or reserved to any Holder is
intended to be exclusive of any other available remedy or remedies, but each and
every such remedy shall be cumulative and shall be in addition to every other
remedy given under this Guaranty now or hereafter existing at law or in
equity.  No delay or omission to exercise any right or power accruing upon any
default, omission or failure of performance hereunder shall impair any such
right or power or shall be construed to be a waiver thereof but any such right
or power may be exercised from time to time and as often as may be deemed
expedient.  In order to entitle any Holder to exercise any remedy reserved to it
under the Guaranty, it shall not be necessary for such Holder to physically
produce its Note in any proceedings instituted by it or to give any notice,
other than such notice as may be herein expressly required.
 
(b)           The Guarantors will pay all sums becoming due under this Guaranty
by the method and at the address specified for such purpose for such Holder, in
the case of a Holder that is a 2007-A Note Purchaser, on Schedule A to the Note
Agreement, and in the case of a Holder that is an Additional Purchaser, on
Schedule A to the corresponding Supplement or by such other method or at such
other address as any Holder shall have from time to time specified to the
Guarantors in writing for such purpose, without the presentation or surrender of
this Guaranty or any Note.
 
(c)           Any provision of this Guaranty that is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.
 
(d)           If the whole or any part of this Guaranty shall be now or
hereafter become unenforceable against any one or more of the Guarantors for any
reason whatsoever or if it is not executed by any one or more of the Guarantors,
this Guaranty shall nevertheless be and remain fully binding upon and
enforceable against each other Guarantor as if it had been made and delivered
only by such other Guarantors.
 
(e)           This Guaranty shall be binding upon each Guarantor and its
successors and assigns and shall inure to the benefit of each Holder and its
successors and assigns so long as its Notes remain outstanding and unpaid.
 
(f)           This Guaranty may be executed in any number of counterparts, each
of which shall be an original but all of which together shall constitute one
instrument.  Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto.
 
(g)           This Guaranty shall be construed and enforced in accordance with,
and the rights of the parties shall be governed by, the law of the State of New
York excluding choice-of-law principles of the law of such State that would
require the application of the laws of a jurisdiction other than such State.
 
In Witness Whereof, the undersigned has caused this Subsidiary Guaranty
Agreement to be duly executed by an authorized representative as of this 12th
day of December, 2007.


Granite Construction Company






By                   /s/ William G. Dorey
      William G. Dorey
President


 
By                    /s/ William E. Barton
William E. Barton
Sr. Vice President


 
Granite Construction Northeast, Inc.






By                   /s/ William G. Dorey
      William G. Dorey
President


 
By                    /s/ William E. Barton
William E. Barton
Sr. Vice President


 
Granite Land Company






By   /s/ Scott D. Wolcott
Scott D. Wolcott
President


 
By                  /s/ William E. Barton
William E. Barton
Sr. Vice President


 
Granite Northwest, Inc.






By                    /s/ Tracy Coppinger
      Tracy Coppinger
 President


 
By                    /s/ David J. Brunton
David J. Brunton
Treasurer


 
Intermountain Slurry Seal, Inc.






By                    /s/ Tracy Coppinger
      Tracy Coppinger
 President


 
By                    /s/ David J. Brunton
David J. Brunton
Treasurer


 
Pozzolan Products Company (P.P.C.)






By                    /s/ Tracy Coppinger
      Tracy Coppinger
 President


 
By                    /s/ David J. Brunton
David J. Brunton
Treasurer & Secretary




 
GILC Incorporated






By                   /s/ William E. Barton
        William E. Barton
President




 
By                    /s/ Jigisha Desai
Jigisha Desai
Chief Financial Officer




Subsidiary Guaranty Supplement








To the Holders (as defined in the
 
hereinafter defined Guaranty Agreement)

 
Ladies and Gentlemen:
 
Whereas, Granite Construction Incorporated, a corporation organized under the
laws of the State of Delaware (the “Company”), (i) issued (1) $200,000,000
aggregate principal amount of its 6.11% Series 2007-A Senior Notes due December
12, 2019 (the “Series 2007-A Notes”) pursuant to a Note Purchase Agreement dated
as of December 12, 2007 (the “Note Agreement”) between the Company and each of
the purchasers named on Schedule A attached to said Note Purchase Agreement (the
“Series 2007-A Note Purchasers”) for the purposes described in Section 5.14 of
the Note Purchase Agreement [and (2) _______ [insert information regarding any
prior issuances of Additional Notes] and (ii) may, from time to time, issue and
sell one or more additional Series of its unsecured promissory notes under the
provisions of the Note Agreement pursuant to a supplement (a “Supplement”),
provided that the aggregate principal amount of Notes of all Series issued
pursuant to all Supplements (the “Additional Notes,” and collectively with the
Series 2007-A Notes, the “Notes”) in accordance with the terms of Section 2.2 of
the Note Purchase Agreement shall not exceed $100,000,000.  Capitalized terms
used herein shall have the meanings set forth in the hereinafter defined
Guaranty Agreement unless herein defined or the context shall otherwise require.
 
Whereas, as a condition precedent to their purchase of the Notes, the Holders
required that from time to time certain subsidiaries of the Company enter into a
Subsidiary Guaranty Agreement dated as of December 12, 2007 as security for the
Notes (as amended, supplemented, restated or otherwise modified from time to
time, the “Subsidiary Guaranty”).
 
Pursuant to Section 9.7 of the Note Agreement, the Company has agreed to cause
the undersigned, ____________, a corporation organized under the laws of
______________ (the “Additional Guarantor”), to join in the Subsidiary
Guaranty.  In accordance with the requirements of the Subsidiary Guaranty, the
Additional Guarantor desires to amend the definition of Guarantor (as the same
may have been heretofore amended) set forth in the Subsidiary Guaranty attached
hereto so that at all times from and after the date hereof, the Additional
Guarantor shall be jointly and severally liable as set forth in the Subsidiary
Guaranty for the obligations of the Company under the Note Agreement (including
each Supplement) and the Notes to the extent and in the manner set forth in the
Subsidiary Guaranty.
 
The undersigned is the duly elected ____________ of the Additional Guarantor, a
subsidiary of the Company, and is duly authorized to execute and deliver this
Guaranty Supplement to each of you.  The execution by the undersigned of this
Guaranty Supplement shall evidence its consent to and acknowledgment and
approval of the terms set forth herein and in the Subsidiary Guaranty and by
such execution the Additional Guarantor shall be deemed to have made in favor of
the Holders the representations and warranties set forth in Section 5 of the
Subsidiary Guaranty.
 
Upon execution of this Subsidiary Guaranty Supplement, the Subsidiary Guaranty
shall be deemed to be amended as set forth above.  Except as amended herein, the
terms and provisions of the Subsidiary Guaranty are hereby ratified, confirmed
and approved in all respects.
 
Any and all notices, requests, certificates and other instruments (including the
Notes) may refer to the Subsidiary Guaranty without making specific reference to
this Subsidiary Guaranty Supplement, but nevertheless all such references shall
be deemed to include this Subsidiary Guaranty Supplement unless the context
shall otherwise require.
 
Dated:  _________________, 20 .
 




 
[Name of Additional Guarantor]







 
By
 

 
Its





 
Form of Accession Agreement
 
Reference is hereby made to the Subsidiary Guaranty Agreement dated as of
December 12, 2007 (as amended, supplemented, restated or otherwise modified from
time to time, the “Subsidiary Guaranty”), entered into on a joint and several
basis by each of the undersigned.  Capitalized terms used herein and not
otherwise defined shall have the meanings given to such terms in the Subsidiary
Guaranty.
 
The undersigned hereby confirm that the Additional Purchasers of the Additional
Notes issued pursuant to the [Number] Supplement dated as of ________, 20__ are
Holders as defined in the Subsidiary Guaranty and as such, are entitled to the
full rights and benefits of Holders under the Subsidiary Guaranty.  The
undersigned acknowledge the terms of the Subsidiary Guaranty and agree to be
bound thereby.




Date:
[Guarantors]




By:                                                                           
Name:
Title:
 